Citation Nr: 9931691	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-13 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel










INTRODUCTION

The veteran had active service from March 1972 to March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Honolulu, 
Hawaii, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issues of entitlement to increased evaluations for 
service-connected bilateral knee disabilities were included 
in the August 1997 supplemental statement of the case, and 
the June 1999 supplemental statement of the case.  The 
veteran has not submitted a substantive appeal for these 
issues, which therefore are not before the Board for review.


FINDINGS OF FACT

1.  The service medical records show that the veteran's 
visual acuity of the left eye decreased from 20/20 to 20/70 
during active service; current medical records show that the 
veteran has decreased visual acuity of the left eye as a 
result of toxoplasmosis.  

2.  The service medical records show that the veteran was 
present in Thailand, which is where he states some of his 
claimed stressors occurred; VA treatment records include 
multiple diagnoses of PTSD, and note symptoms related to 
alleged stressors in Southeast Asia. 


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a left eye disability is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991). 

2.  The veteran's claim for entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed a left eye 
disability as a result of active service.  He states that he 
has decreased visual acuity in his left eye, and says that he 
was told by his private doctors that this was the result of a 
parasite in his eye that originated in Southeast Asia.  The 
veteran notes that he served in this region.  The veteran 
also contends that he has developed PTSD as a result of 
active service.  He argues that he was on temporary duty in 
Thailand and South Vietnam, and that he was exposed to 
several stressors during this period.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991). 

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).



Left Eye

The service medical records show that the veteran's entrance 
examination was negative for an eye disability.  He had 20/20 
vision for each eye.  

The veteran was underwent an eye examination during service 
in November of a year that is not legible.  The history 
stated that it had been two years since the veteran's last 
examination.  He complained of decreased distant vision, and 
blurriness at night for the past four months.  Following the 
examination, the doctor did not make a diagnosis of a left 
eye disability.  The veteran was to undergo fasting blood 
sugar test to rule out diabetes.  

The veteran was afforded an examination in December 1975 
prior to his discharge from service.  His visual acuity was 
20/100 for the right eye, and 20/70 for the left eye.  This 
was not corrected, as the veteran had lost his glasses.  The 
examination was negative for a disability of the left eye 
other than the decreased visual acuity.

The post service medical records show that the veteran was 
afforded a VA examination in June 1976.  His eyes were 
evaluated as normal.  

Private medical records dated May 1992 and June 1992 show 
that the veteran was treated for complaints pertaining to his 
left eye.  May 1992 records state that the veteran reported a 
film over his left eye for the previous week, and his visual 
acuity for this eye was 20/400.  A chorioretinal scar was 
noted.  The assessment in was active chorioretinitis, and 
possible toxoplasmosis.  The June 1992 records state that the 
veteran had a history of toxoplasmosis, but that it had 
improved.  Additional June 1992 records show visual acuity of 
20/200, and a history of resolving toxoplasmosis.  The 
assessment stated that the disability was quiescent.  

VA treatment records dated July 1992 show that the veteran 
was seen for treatment of a knee disability.  His medical 
history noted recent treatment for a "parasite" (the 
examiner's quotation marks) of the left eye.  

Additional VA treatment records that appear to be dated 
December 1994 state that the veteran had a recent history of 
corneal scarring secondary to a parasite whose origin was 
Southeast Asia.  The examiner stated that there were numerous 
old scars, but added that it was questionable that the 
veteran had a parasite since Vietnam.  The examiner was 
unable to visualize the abrasions.  However, the assessment 
was corneal abrasion and scarring with visual changes.  

VA treatment records note that the veteran had a history of 
toxoplasmosis with decreased visual acuity.  The visual 
acuity of his left eye was currently 20/100.  The assessment 
was status post toxoplasmosis of the left eye.  

The Board finds that the veteran has submitted evidence of a 
well grounded claim for a left eye disability.  The service 
medical records are negative for evidence of treatment for 
toxoplasmosis or a parasite of the left eye, but do show that 
the veteran entered active service with 20/20 visual acuity 
of the left eye, and that his visual acuity had decreased to 
20/70 by discharge.  Congenital or developmental defects 
including refractive error of the eye are not considered a 
disease or injury within the meaning of applicable 
legislation regarding entitlement to service connection.  
38 C.F.R. § 3.303(c) (1999).  However, the service medical 
records are completely negative as to the cause of the 
decrease in vision.  The veteran continues to have defective 
visual acuity of the left eye, possibly at least in part due 
to toxoplasmosis.  In the absence of any indication as to 
whether or not the veteran's decrease in visual acuity in 
service was due to refractive error or due to a disability 
for which service connection may be granted, the Board finds 
that the veteran's claim is plausible, and therefore well 
grounded.  38 U.S.C.A. § 5107.  

The issue of entitlement to service connection for a left eye 
disability will be discussed further in the remand section at 
the end of this decision.  



PTSD

The veteran contends that he has developed PTSD as a result 
of stressors incurred while on temporary duty in Thailand and 
Vietnam.  

Service connection for PTSD requires three elements: (1) a 
current diagnosis of PTSD, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor.  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Recently, the 
regulation applicable to PTSD service connection claims, 
38 C.F.R. § 3.304(f), was amended to reflect changes in VA 
law as a result of the Cohen decision.  38 C.F.R. § 3.304(f) 
(1999). 

Although the veteran's service personnel records do not show 
that he was assigned to temporary duty in Thailand or 
Vietnam, his service medical records do show that he received 
medical attention at an air force base in Thailand.  Current 
VA treatment records include diagnoses of PTSD, with symptoms 
relating to events in Southeast Asia.  

The Board finds that the veteran has submitted evidence of a 
well grounded claim for entitlement to service connection for 
PTSD.  The veteran has submitted numerous diagnoses of PTSD, 
and his examiners have related this disability to active 
service.  Moreau v. Brown, 9 Vet. App. 389, 393 (1996).  

The issue of entitlement to service connection for PTSD will 
be discussed further in the remand section at the end of this 
decision.


ORDER

The veteran has submitted evidence of a well grounded claim 
for entitlement to service connection for a left eye 
disability; to this extent, the claim is allowed. 

The veteran has submitted evidence of a well grounded claim 
for entitlement to service connection for PTSD; to this 
extent, the claim is allowed.  


REMAND

A review of the record indicates that the veteran has not 
been afforded an ophthalmologic examination in conjunction 
with his claim for entitlement to service connection for a 
left eye disability.  The Board finds that an examination to 
determine the nature and etiology of the veteran's decrease 
in visual acuity of the left eye would be helpful in reaching 
a decision in this case.  

The record also notes that the RO sent information pertaining 
to the veteran's active service and a list of his alleged 
stressors to the U. S. Armed Services Center for Research of 
Unit Records (USASCRUR) in September 1998, and requested 
information that would tend to confirm or deny the veteran's 
temporary duty assignments and the occurrence of his alleged 
stressors.  An October 1998 letter from the USASCRUR 
confirmed receipt of this information, and informed the RO 
that the average response time to requests for verification 
of stressors was six months.  No additional response from the 
USASCRUR to show whether or not the veteran's alleged 
stressors were confirmed is contained in the claims folder.  
The Board notes that this response is very important to the 
veteran's claim, and that it must be obtained and considered.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to the veteran's claims.  38 U.S.C.A. 
§ 5107.  This includes obtaining all relevant records, and 
affording the veteran adequate medical examinations.  
Therefore, in order to assist the veteran in the development 
of his claims, the Board finds that they should be remanded 
to the RO for the following action: 

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorizations have 
been received, the RO should make all 
reasonable efforts to obtain copies of 
all indicated records that are not 
already of record and associate them with 
the claims file.

2.  The veteran should be afforded a VA 
ophthalmologic examination to determine 
the nature and etiology of the veteran's 
left eye disability.  All indicated tests 
and studies should be conducted.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  After completion of the 
examination and review of the records 
contained in the claims folder, the 
examiner should express an opinion with 
respect to the etiology of the decrease 
in the veteran's visual acuity during 
active service and the likelihood that he 
contracted toxoplasmosis while stationed 
in Southeast Asia. The nature and 
etiology of all current left eye 
pathology, to include possible residuals 
of toxoplasmosis, and the likelihood that 
any present chronic condition is related 
to the veteran's period of active duty 
also should be addressed. The reasons for 
these opinions should be stated in full, 
and the medical evidence relied on to 
reach these opinions should be noted.  

3.  The RO should obtain the response, if 
any, to the September 1998 letter to the 
USASCRUR, and associate it with the 
claims folder.  If a response has not yet 
been received, then the information 
contained in the September 1998 letter 
should again be sent to the USASCRUR, and 
a second request for information that 
would tend to verify or not verify the 
veteran's stressors should be requested.  

4.  If, and only if, one or more of the 
veteran's alleged stressors is verified, 
he should be afforded a VA psychiatric 
examination to confirm or deny the 
diagnosis of PTSD.  All indicated tests 
and studies should be conducted.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should also be 
provided with a list of only the verified 
stressors, and informed that only these 
stressors can be considered in 
determining whether or not the veteran 
has PTSD.  After the completion of the 
examination and review of the record, the 
examiner should note whether or not the 
veteran currently has PTSD.  If there is 
a current diagnosis of PTSD, the examiner 
must state whether it is as likely as not 
that the veteran's PTSD is the result of 
one or more of the verified stressors.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals







